NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                           July 09, 2015

      Hon. Joe H. Hernandez Jr.                   Hon. Jesus Ramirez
      Guerra, Leeds, Sabo & Hernandez, PLLC       Ramirez & Guerrero, L.L.P.
      1534 E. 6th Street, Suite 200               Ebony Park Business Center
      Brownsville, TX 78520                       700 N. Veterans Blvd.
      * DELIVERED VIA E-MAIL *                    San Juan, TX 78589
                                                  * DELIVERED VIA E-MAIL *
      Hon. Eileen M. Leeds
      Guerra, Leeds, Sabo & Hernandez, PLLC
      1534 E. 6th St., Suite 200
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00691-CV
      Tr.Ct.No. CL-13-1862-D
      Style:    Texas Political Subdivision v. Pharr San Juan Alamo I.S.D.


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: County Court at Law No. 4 (DELIVERED VIA E-MAIL)
            Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)